Citation Nr: 0927906	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, other than anemia, claimed to have 
resulted from VA left total hip arthroplasty (THA) in 
September 2002.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anemia claimed as due to VA left THA in September 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 
rating decision of the Boise, Idaho RO.  In October 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  At the hearing additional evidence was 
submitted with a waiver of initial agency of original 
jurisdiction (AOJ) consideration.  In January 2009, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for anemia claimed as due to VA left THA in September 
2002 is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action on his part is required.  


FINDINGS OF FACT

It is not shown that the Veteran sustained any (other than 
anemia) additional disability as a result of the VA left THA 
in September 2002; his ultimately less than optimal residual 
disability picture is shown to have resulted from his 
noncompliance with postoperative care and rehabilitation 
instructions.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 are not met for additional disability 
(other than anemia) claimed to have resulted from VA left THA 
in September 2002.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that the Veteran was not advised of VA's 
duties to notify and assist in the development of his claim 
prior its initial adjudication.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  After his June 2006 informal 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for left THA, he was not provided with a letter 
explaining the evidence necessary to substantiate such a 
claim until the July 2007 statement of the case.  However, 
the Board finds that this procedural defect does not 
constitute prejudicial error in this case because of evidence 
of actual knowledge on the part of the Veteran and his 
representative.  See Shinseki v. Sanders, 556 U.S. ___, 129 
S.Ct. 1696, 1704 (2009) (holding, "In every case involving a 
[VCAA] notice error (of no matter which kind) the [Court of 
Appeals for Veterans Claims (Court)] must find the error 
harmful unless the VA 'demonstrate[s]' . . . that the 
claimant's 'actual knowledge' cured the defect . . . ) 
(emphasis added); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Both the Veteran's June 2006 informal claim and 
his January 2007 notice of disagreement (NOD), indicate an 
awareness on his part that information demonstrating that he 
had an additional disability caused by VA surgical treatment, 
and that the proximate cause of the additional disability was 
carelessness, lack of proper skill, error in judgment, or 
similar instance of fault (on the part of VA) was necessary 
to substantiate his claim.  Actual knowledge is established 
by statements or actions by the claimant that demonstrate an 
awareness of what was necessary to substantiate his claim.  
See Vazquez-Flores, 22 Vet. App. 37, 48-49 (2008), citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Significantly, in his June 2006 informal claim, the Veteran 
stated, "Under the 1151 claim process a nonservice-connected 
left hip surgery was conducted at the VAMC in Spokane, WA on 
9/16/2002 this left hip arthroplasty proved to be incorrectly 
performed."  After identifying the private treatment records 
that documented his multiple dislocations post-left THA, he 
added, "Another surgery will be conducted at the VAMC 
Seattle, WA: August 23, 2006 to correct the original 
misplacement of the prosthesis in the left hip."  In his 
January 2007 NOD, he alleged that he was fitted with an 
incorrectly sized prosthesis in the procedure at issue, and 
noted that he had not had any problems since his revision 
surgery in August 2006 when he was fitted "with the right 
size hip prosthesis."  These foregoing statements 
demonstrate that he knew he had to show both that he had an 
additional disability post-September 2002 VA left THA, and 
that such disability was caused by some fault on the part of 
VA.  Given the Veteran's demonstrated actual knowledge of the 
information he was to be provided, the Board finds that he 
has not been prejudiced by defective notice, and that 
corrective action (notice) is not required..

Furthermore, the Veteran has had ample opportunity to 
respond/supplement the record.  The claim was readjudicated 
after development sought by the Board was completed.  See 
August 2007 Supplemental Statement of the Case (SSOC).  While 
he was not advised of the criteria for rating any additional 
disability or those governing effective dates of awards, he 
is not prejudiced by lack of such notice (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless a service 
connection/§ 1151 claim is allowed, and this decision does 
not the § 1151 benefit sought.

Pertinent September 2002 VA hospitalization and post-
hospitalization VA and private treatment records have been 
secured and are associated with the claims file.  The Board 
secured a medical advisory opinion in this matter (and the 
Veteran was advised of the opinion/afforded opportunity to 
respond).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §  3.361.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was a 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the beginning of medical or surgical treatment to the 
veteran's physical condition after such care has ceased.  
38 C.F.R. § 3.361(b).  To establish actual causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d).

When evaluating the evidence of record, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

To establish entitlement to benefits under 38 U.S.C.A. 
§ 1151, as a threshold matter, the Veteran must show that he 
has additional disability as a result of VA treatment or 
surgery.  The Veteran alleges that the prosthesis implaced 
during his September 2002 left THA was incorrectly sized and 
implaced in a less than optimal position, resulting in 
multiple dislocations and requiring revision; he further 
alleges that the VA follow-up care he received was 
inadequate.

A September 16, 2002, operative report of the Veteran's left 
THA shows that after the acetabular cups were implaced into 
the acetabulum and hammered down, an angle guide was used to 
confirm satisfactory positioning of the cup.  Trial 
components were then assembled and implaced.  When the hip 
was found to be stable to flexion of 90 degrees, abduction of 
20 degrees, and internal rotation of 80 degrees, and there 
also was no tendency to dislocate anteriorly, the trial 
components were removed and the definitive 20 degree offset 
acetabular liner was placed into the previously-placed 
acetabular cup.  A left hip prosthesis was then placed in 
about 20 degrees of anteversion in the proximal femur and 
hammered down.  After the remaining components were fitted 
and secured, the hip was then reduced and again showed 
stability to extremes of motion.

August 2002 to July 2007 private treatment records from 
Bonner General Hospital show that the Veteran suffered 
multiple left hip dislocations following the implacement of 
his left hip prosthesis in September 2002.  His first 
dislocation was in October 2002; it was noted that he had 
been sitting on a low sofa and when he tried to rise from the 
sofa, his hip popped out.  It was also noted that he had been 
drinking that day, and had a past medical history inclusive 
of a stroke.  In November 2002, the Veteran was sitting on 
his sofa when he leaned forward and posteriorly dislocated 
his left hip.  In December 2002, he dislocated his hip twice, 
once after leaning over his desk and another time after 
trying to rise from his sofa.  It was noted that he had 
alcohol issues.  In October 2004 and November 2004, he 
dislocated his left hip after being down on the floor on his 
hands and knees.  Alcohol use was noted in November 2004.  In 
March 2005, he dislocated the left hip after bending down to 
place eardrops in his dog's ear.  It was noted that he 
refused a leg brace and wedge.  He also dislocated his hip in 
February 2006 after bending over to put on his boots, in 
March 2006 after bending over to pick up his cat, in May 2006 
after weeding his flowers and drinking alcohol, in July 2006 
after rolling over in bed, and in August 2006 after wrestling 
with his granddaughter.  

In February 2006, the Veteran's treating physician at Bonner 
General Hospital, Dr. D.A.C., stated that he needed a 
revision of his left THA.  In a January 2007 letter, Dr. 
D.A.C. opined, "It is my impression that [the Veteran's] 
acetabular component is too vertical in orientation and this 
is leading to posterior instability.  I believe this should 
be revised."

VA outpatient treatment records show that in January 2003, 
Dr. C.G.O. (the orthopedic surgeon who performed the 
September 2002 left THA) reviewed the Veteran's chart and 
determined that his cup was not at all vertical, but was more 
on the horizontal side, which is where he had placed the cup 
for greater stability.  After reviewing the Veteran's private 
treatment records and speaking with some of his treating 
physicians, it was Dr. C.G.O.'s opinion that the Veteran's 
recurrent dislocations were the result of non-compliance.  In 
August 2006, the Veteran underwent a revision of his left THA 
due to chronic dislocations of his left THA.

At the October 2008 videoconference hearing, the Veteran and 
his spouse testified that he has not had any problems with 
his left hip following the August 2006 revision left THA.  He 
noted that he continued to use the same couch (implicated in 
one of his pre-August 2006 revision dislocations) at home, 
and had measured it and found it to be higher than most 
couches.  

Because the Veteran's allegations (and the February 2006 
private treatment record) raised medical questions regarding 
the standard of surgical care the Veteran received and 
whether he had additional (other than anemia) disability as a 
result of treatment he was provided by VA, the Board sought a 
VHA expert's advisory opinion in these matters.  In response 
to the questions posed by the Board, the VHA expert, a Chief 
of Orthopaedic Surgery Service, opined in February 2009, that 
"it is at least as likely as not that the primary reason for 
the [Veteran's] hip instability after the surgery in 9/02 was 
due to poor compliance on [his] part."  The VHA consultant 
explained that dislocation of a hip replacement is a known 
complication of that procedure that cannot always be 
prevented, and that the etiology of unstable hips is 
multifactorial: it could be due to the position of the 
implants as well as muscle strength, integrity, coordination, 
and compliance with hip precautions by the patient, 
particularly in the early postoperative period.  After 
reviewing the Veteran's claims file, the VHA consultant 
observed that at the time of his first hip dislocation in 
October 2002, it was noted that he had consumed alcohol and 
had a past medical history inclusive of a stroke and spine 
surgery.  The VHA consultant explained that a stroke and 
spine surgery could cause muscle weakness or lack of 
coordination, although these deficits were not noted.  He 
then observed that the activities in which the Veteran had 
been engaged during his dislocations (as noted in emergency 
room records) were not appropriate for someone with a history 
of a hip replacement surgery; such inappropriate activities 
included: crawling under a fence, wrestling with his 
granddaughter, stooping for gardening, and crawling around on 
his hands and knees.  

The preponderance of the competent (medical) evidence is 
against a finding that the September 2002 THA surgery indeed 
involved an incorrectly sized or improperly implaced 
prosthesis, as alleged, or that such factors were the cause 
of the Veteran's subsequent multiple dislocations and the 
need for revision surgery.  Regarding the allegation that the 
prosthesis had been improperly sized and implaced during the 
September 2002 surgery (based on the Veteran's inferences 
from the different choices made during the August 2006 
revision), the VHA consultant explained, "The fact that some 
of the components were changed during the revision surgery 
does not necessarily imply that the original components were 
used in error or were in the wrong size.  There are many 
choices in primary and revision hip replacement.  As noted 
during the operative report for the initial surgery, the hip 
was stable.  Because of damage to the soft tissues from the 
multiple dislocations, different components were used to 
compensate at the time of the revision surgery."  The VHA 
expert providing this opinion is a Chief of Orthopedic 
Surgery (and therefore eminently qualified to provide it).  
The opinion is based on a review of the record, and includes 
an explanation of the rationale for the opinion, pointing to 
non VA-treatment related factors in the Veteran's case that 
would have been considered on implacement of a different-
sized prosthesis, at a different positioning.  Consequently, 
it has substantial probative value.  Because there is no 
competent evidence to the contrary, i.e., addressing the 
expert's findings that the evidence did not show that the 
Veteran's multiple hip dislocations following the VA 
September 2002 THA were due to the surgical/follow-up care he 
received, but were primarily due to his noncompliance, and 
that there was no fault in the surgical care provided, the 
Board finds the opinion persuasive.  

The statements of the Veteran and his spouse alleging his 
multiple dislocations and need for a revision surgery 
resulted from substandard care he was provided by VA in the 
September 2002 left THA procedure are not competent evidence, 
as they are laypersons and lack the training to opine 
regarding medical etiology.  The questions that must be 
addressed in this matter, i.e., propriety of medical care 
provided, and causation of orthopedic disability are clearly 
medical in nature, beyond the capability of lay observers.   
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
To the extent that they may be seeking by their allegations, 
statements, and testimony to disprove that noncompliance 
factors were involved in the multiple dislocations following 
the September 2002 left THA, they are not credible, as such 
factors are clearly reflected in contemporaneous treatment 
records, which by virtue of being recorded contemporaneously 
in a clinical setting have greater probative value.  

As the preponderance of the competent (medical) evidence is 
against findings either that the September 2002 VA THA 
resulted in (other than anemia) additional disability or that 
the treatment provided involved VA fault, the preponderance 
of the evidence is against the claim for benefits under 
38 U.S.C.A. § 1151 for such additional disability claimed to 
have resulted from the September 2002 left THA.  
Consequently, the benefit of the doubt doctrine does not 
apply and the claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability (other than anemia) claimed as due to 
VA left THA in September 2002 is denied.


REMAND

As discussed above, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  

The RO failed to issue a VCAA notification letter for the 
Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for anemia.  Consequently, a remand for 
such notice is required.  

At the October 2008 videoconference hearing, the Veteran and 
his spouse testified that he currently has anemia, and that 
he has been told by his physicians that it is the result of 
being placed on extended high dosage anti-inflammatory 
medication following his initial left THA in September 2002.  

In January 2009, the Board sought a VHA advisory opinion from 
a hematologist to resolve the matter of the presence and 
etiology of any anemia.  Specifically, the Board asked 
whether the Veteran had chronic anemia and, if so, whether 
such disability was at least as likely as not due to the 
prescribed extended use of anti-inflammatories following 
implantation of his prosthesis.

In an opinion dated in February 2009, a VA Chief of 
Hematology/Oncology indicated that she could not determine 
whether the Veteran had current or chronic anemia and, 
therefore, could not comment whether such resulted from the 
use of non-steroids.  In reaching this conclusion, the VHA 
consultant reviewed the Veteran's claims file and found only 
one complete blood count (in 2006).  The results of that 
blood count were normal, and there was no documentation of 
anemia.  The VHA consultant also did not find any 
documentation in the record of an anemia work-up.  She did 
observe that in multiple treatment notes, the Veteran 
admitted to excessive alcohol use, and stated that this could 
cause or contribute to anemia.  She then explained, "Anti-
inflammatory drugs per se do not cause anemia - if there is 
chronic [gastrointestinal] bleeding from them, then anemia 
could ensue; if there was renal damage from chronic anti-
inflammatory drugs then anemia could ensue.  However, in this 
case, after looking at every page from the record there was 
insufficient information to make any comment as to whether he 
ever had anemia (normal in 06), or if it was worked up to 
assess the etiology."

Accordingly, the case is REMANDED for the following:

1. 	The RO must send the Veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), specifically advising him of 
the evidence needed to substantiate a 
38 U.S.C.A. § 1151 claim, of the evidence 
VA will seek to provide, and inform him of 
the information and evidence he is 
expected to provide.  He should also be 
notified regarding the rating of anemia 
and the effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

2. 	The RO should ask the Veteran to 
identify the provider(s) of all treatment 
or evaluation he has received for anemia 
since September 2002 (to specifically 
include those providers mentioned in his 
testimony who advised him he had anemia 
and that it was related to medication he 
was provided by VA), and to provide any 
releases necessary for VA to obtain 
records of all such treatment or 
evaluation.  In conjunction with this 
request he should be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The 
RO should obtain complete records of all 
such treatment and evaluation from all 
sources identified.

3. 	The RO should then arrange for the 
Veteran to be examined by a hematologist 
to determine whether he has current and 
chronic anemia (and if so its likely 
etiology).  The examiner must review the 
Veteran's claims file in conjunction with 
any such examination, and all indicated 
studies should be performed.  If it is 
found that the Veteran has current and 
chronic anemia, the examiner should 
provide a further opinion responding to 
the following questions: 

(a) Is it at least as likely as not (50 
percent or better probability) that the 
current and chronic anemia is due to 
prescribed extended use of anti-
inflammatories following the Veteran's 
September 2002 VA left total hip 
arthroplasty?  

(b) If the response to (a) is yes, please 
further indicate whether the VA extended 
prescriptions of anti-inflammatories 
reflected any fault on VA's part, and 
whether the anemia was an unexpected 
consequence of such medical treatment.  

The examiner must explain the rationale 
for all opinions.

4. 	The RO should then re-adjudicate 
this claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


